UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (4.8%) B/E Aerospace, Inc. (NON) 1,440 $86,818 Honeywell International, Inc. 6,742 508,010 Precision Castparts Corp. 817 154,920 Rockwell Collins, Inc. (S) 2,030 128,134 United Technologies Corp. 3,970 370,917 Air freight and logistics (0.8%) FedEx Corp. 2,150 211,130 Auto components (1.4%) Johnson Controls, Inc. 7,740 271,442 TRW Automotive Holdings Corp. (NON) 1,750 96,250 Beverages (3.1%) Beam, Inc. 2,030 128,986 Coca-Cola Enterprises, Inc. 9,220 340,402 PepsiCo, Inc. 2,850 225,464 SABMiller PLC (United Kingdom) 2,270 119,479 Biotechnology (2.1%) Celgene Corp. (NON) 3,030 351,207 Gilead Sciences, Inc. (NON) 4,050 198,167 Prothena Corp PLC (Ireland) (NON) 113 756 Building products (0.6%) Fortune Brands Home & Security, Inc. (NON) 4,330 162,072 Capital markets (1.7%) Artisan Partners Asset Management, Inc. (NON) 522 20,593 Charles Schwab Corp. (The) 14,770 261,281 Invesco, Ltd. 2,210 64,002 Morgan Stanley 4,220 92,756 Chemicals (4.3%) Albemarle Corp. (S) 1,830 114,412 Celanese Corp. Ser. A 5,089 224,170 Dow Chemical Co. (The) (S) 4,140 131,818 Eastman Chemical Co. 1,780 124,369 GSE Holding, Inc. (NON) 6,659 55,003 Monsanto Co. 4,339 458,329 Commercial services and supplies (1.0%) Tyco International, Ltd. 8,296 265,472 Communications equipment (3.5%) Arris Group, Inc. (NON) 4,410 75,720 Polycom, Inc. (NON) 10,842 120,129 Qualcomm, Inc. 10,830 725,069 Computers and peripherals (9.7%) Apple, Inc. 3,394 1,502,286 EMC Corp. (NON) 19,866 474,599 NetApp, Inc. (NON) 4,300 146,888 SanDisk Corp. (NON) 7,421 408,155 Consumer finance (0.4%) Capital One Financial Corp. 1,887 103,691 Diversified financial services (1.8%) Bank of America Corp. 6,310 76,856 Citigroup, Inc. 4,300 190,232 CME Group, Inc. 3,450 211,796 Electrical equipment (0.7%) Eaton Corp PLC 3,045 186,506 Energy equipment and services (4.4%) Cameron International Corp. (NON) 2,010 131,052 Halliburton Co. 3,450 139,415 Key Energy Services, Inc. (NON) (S) 10,590 85,567 McDermott International, Inc. (NON) 5,840 64,182 Oil States International, Inc. (NON) 3,570 291,205 Schlumberger, Ltd. 5,735 429,494 Food and staples retail (1.5%) Costco Wholesale Corp. 2,490 264,214 Whole Foods Market, Inc. 1,337 115,985 Food products (0.7%) Mead Johnson Nutrition Co. 2,300 178,135 Health-care equipment and supplies (5.0%) Accuray, Inc. (NON) 11,460 53,174 Baxter International, Inc. 6,530 474,339 Covidien PLC 6,700 454,528 GenMark Diagnostics, Inc. (NON) 8,530 110,208 Zimmer Holdings, Inc. (S) 2,690 202,342 Health-care providers and services (2.2%) Aetna, Inc. (S) 4,362 222,985 Catamaran Corp. (NON) 1,690 89,621 UnitedHealth Group, Inc. 4,340 248,291 Hotels, restaurants, and leisure (3.3%) Las Vegas Sands Corp. 3,020 170,177 McDonald's Corp. 1,723 171,766 Starbucks Corp. 5,892 335,608 Wyndham Worldwide Corp. 2,710 174,741 Household products (0.9%) Procter & Gamble Co. (The) 3,050 235,033 Independent power producers and energy traders (0.8%) Calpine Corp. (NON) 9,750 200,850 Insurance (1.0%) Aon PLC 1,510 92,865 Prudential PLC (United Kingdom) 11,120 179,945 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 1,209 322,186 Priceline.com, Inc. (NON) 695 478,111 Internet software and services (6.0%) eBay, Inc. (NON) 4,890 265,136 Facebook, Inc. Class A (NON) 6,050 154,759 Google, Inc. Class A (NON) 1,147 910,752 Yahoo!, Inc. (NON) 5,480 128,944 Yandex NV Class A (Russia) (NON) 4,110 95,023 IT Services (3.4%) Cognizant Technology Solutions Corp. (NON) 2,330 178,501 Fidelity National Information Services, Inc. 1,620 64,184 InterXion Holding NV (Netherlands) (NON) 3,680 89,130 Visa, Inc. Class A 3,240 550,282 Life sciences tools and services (1.3%) Agilent Technologies, Inc. 2,910 122,133 Thermo Fisher Scientific, Inc. 2,940 224,881 Machinery (2.6%) Cummins, Inc. 930 107,703 Joy Global, Inc. (S) 1,660 98,803 Timken Co. 2,800 158,424 TriMas Corp. (NON) 4,670 151,635 Wabtec Corp. 1,540 157,249 Marine (0.7%) Kirby Corp. (NON) 2,240 172,032 Media (3.8%) CBS Corp. Class B 530 24,746 Comcast Corp. Class A 5,050 212,151 DISH Network Corp. Class A 5,920 224,368 Liberty Global, Inc. Ser. C (NON) 1,190 81,670 Time Warner, Inc. 7,600 437,912 Metals and mining (0.7%) Barrick Gold Corp. (Canada) 2,420 71,148 Carpenter Technology Corp. (S) 2,070 102,030 Multiline retail (1.7%) Dollar General Corp. (NON) 5,596 283,046 Nordstrom, Inc. 2,730 150,778 Oil, gas, and consumable fuels (2.9%) Anadarko Petroleum Corp. 2,930 256,229 Cabot Oil & Gas Corp. 770 52,060 Gulfport Energy Corp. (NON) 4,250 194,778 Noble Energy, Inc. 2,272 262,780 Pharmaceuticals (3.6%) AbbVie, Inc. 5,460 222,659 Actavis, Inc. (NON) 2,560 235,802 Auxilium Pharmaceuticals, Inc. (NON) 3,680 63,590 Eli Lilly & Co. 4,260 241,925 Jazz Pharmaceuticals PLC (NON) 2,010 112,379 Zoetis, Inc. (NON) 1,490 49,766 Professional services (0.6%) Verisk Analytics, Inc. Class A (NON) 2,630 162,087 Real estate investment trusts (REITs) (0.9%) American Tower Corp. Class A (R) 3,192 245,529 Semiconductors and semiconductor equipment (3.0%) Avago Technologies, Ltd. 6,650 238,868 Lam Research Corp. (NON) 5,680 235,493 Micron Technology, Inc. (NON) 3,830 38,223 Texas Instruments, Inc. 2,340 83,023 Xilinx, Inc. (S) 5,030 191,995 Software (2.9%) Oracle Corp. 8,096 261,825 Red Hat, Inc. (NON) 1,560 78,588 Salesforce.com, Inc. (NON) 740 132,334 SAP AG ADR (Germany) (S) 1,930 155,442 SS&C Technologies Holdings, Inc. (NON) 4,677 140,216 Specialty retail (2.6%) Bed Bath & Beyond, Inc. (NON) (S) 2,662 171,486 Foot Locker, Inc. 2,340 80,122 Lowe's Cos., Inc. 4,850 183,912 TJX Cos., Inc. (The) 5,210 243,568 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. 3,210 160,468 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 1,570 89,160 Tobacco (2.1%) Japan Tobacco, Inc. (Japan) 3,100 98,794 Philip Morris International, Inc. 4,910 455,200 Trading companies and distributors (0.2%) Rexel SA (France) 2,795 60,997 Total common stocks (cost $18,488,138) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 106.10 12,850 $6,502 Total warrants (cost $12,979) SHORT-TERM INVESTMENTS (5.6%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 $6,000 $5,994 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 3,000 2,997 Putnam Cash Collateral Pool, LLC 0.19% (d) 1,383,585 1,383,585 Putnam Short Term Investment Fund 0.08% (AFF) 73,931 73,931 Total short-term investments (cost $1,466,507) TOTAL INVESTMENTS Total investments (cost $19,967,624) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $26,021,854. (b) The aggregate identified cost on a tax basis is $20,080,788, resulting in gross unrealized appreciation and depreciation of $7,333,081 and $219,837, respectively, or net unrealized appreciation of $7,113,244. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost S ale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $306,431 $279,890 $586,321 $44 $— Putnam Short Term Investment Fund * — 539,601 465,670 1 73,931 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,357,145. The fund received cash collateral of $1,383,585, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,363,668 $— $— Consumer staples 2,062,898 98,794 — Energy 1,906,762 — — Financials 1,539,546 — — Health care 3,678,753 — — Industrials 3,142,909 — — Information technology 7,445,564 — — Materials 1,281,279 — — Utilities 200,850 — — Total common stocks — Warrants 6,502 — — Short-term investments 73,931 1,392,576 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $6,502 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Warrants (number of warrants) 13,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
